Epperson, 0.
Defendants appeal from an order overruling the motion of the defendant George Unangst to set aside a judicial safe and a confirmation of such sale. The clerk certified that the record here presented was a true and perfect transcript. It does not contain a copy of the objections filed, nor is there a bill of exceptions presented. No reason is given for setting aside the sale, except that the notice of sale was not published as required by law, and this question was not presented to the lower court.
The land involved herein is a part of the subject matter of another action between some of the same parties. Unangst v. Southwick, ante, p. 112. It appears that appellants desire and believe that they are entitled to delay the confirmation until the other action is disposed of. The other action is between Yerona Unangst and plaintiff herein, and is to redeem the land in controversy. The fact of its pendency furnishes no reason for delaying the confirmation upon the motion of George T. Unangst, nor does the confirmation of the sale to the plaintiff herein prevent redemption by Verona Unangst.
We recommend that the judgment of the lower court be affirmed.
Duffie and Good, GO., concur.
*123By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.